Exhibit 10.1

Retirement Agreement

THIS RETIREMENT AGREEMENT (the “Agreement”) is made as of this 21st day of
August 2019, by and between BIO-RAD LABORATORIES, INC. (“Company”) and John
Hertia (“Executive”) (individually, a “PARTY”, and collectively, the “PARTIES”).
It shall outline the agreed upon terms for Executive’s retirement from company
as follows:

1.    Retirement Date. The parties agree that Executive’s retirement date from
Company shall be December 31, 2019.

2.     Effect of Retirement. As of December 31, 2019 (the “Retirement Date”),
Executive hereby resigns his employment at Company and all positions he holds as
a member of the board of directors, or as an officer of the Company and its
subsidiaries and affiliates.

3.    General Release Agreement. On January 2, 2020, Company shall provide
Executive with a General Release Agreement in the form attached hereto as
Exhibit A, and Executive shall have 21 days thereafter to execute this General
Release Agreement, or the offer shall expire.

4.    Announcement. An intercompany communication in the form attached hereto as
Exhibit B announcing Executive’s retirement shall be sent to all Bio-Rad
officers holding the position of Vice President and above on or about August 21,
2019.

5.     Interim Period. During the period between the date of this Agreement and
the Retirement Date, Executive shall continue in his current position until such
a time as a replacement is hired at which time his title will be changed to
Senior Diagnostic Advisor, however there shall be no reduction in Executive’s
wages and benefits and Executive shall be eligible for his full bonus as set
forth in the General Release Agreement. During this interim period, Executive
will also carry out the reasonable, lawful, and good faith directions of the
Chief Operating Officer and after a replacement is hired, Executive will act in
good faith to facilitate a smooth transition, including to work from home when
requested.

 

- 1 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the PARTIES have signed this Agreement as of the date first
written above.

 

BIO-RAD LABORATORIES, INC.    John Hertia    By:  

/s/ Norman Schwartz

    

/s/ John Hertia

     Norman Schwartz           Chief Executive Officer        

 

- 2 -



--------------------------------------------------------------------------------

Exhibit A to Exhibit 10.1

EXHIBIT A

GENERAL RELEASE

This General Release (the “Agreement”) is made by and between John Hertia
(“Executive”) and Bio-Rad Laboratories, Inc., on behalf of itself and its
subsidiaries and affiliates (together, the “Company”), effective as of the
eighth day following Executive’s signature of this Agreement without revocation
(the “Effective Date”) with reference to the following facts:

A.    Executive was President, Clinical Diagnostics Group and Executive Vice
President-Bio-Rad through December 31, 2019 (the “Separation Date”).

B.    Executive and the Company desire to set forth the respective commitments
of the parties including all amounts due and owing to Executive through the
Separation Date.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.    Payments.

(a)    Wages Through Separation Date. Executive acknowledges receipt of amounts
equal to all wages, including accrued, unused vacation or paid time off, owed to
him through the Separation Date. Executive further acknowledges that no
additional compensation or payment is due and owing to Executive following the
Separation Date, except as set forth herein.

(b)    Cash Compensation. Without admission of any liability, fact or claim, the
Company hereby agrees, subject to the timely execution of this Agreement without
revocation within twenty-one (21) days following the Separation Date, and
Executive’s performance of his continuing obligations pursuant to this
Agreement, and any other material agreement between Executive and the Company,
to provide Executive a payment in the aggregate amount of $500,000.00 (the
“Compensation”). The Compensation shall be paid in a lump sum in accordance with
the Company’s normal payroll practices, and shall be reduced by the amount of
all applicable payroll taxes.

(c)    Bonus. Executive shall qualify for a 2019 bonus under Company’s Incentive
Bonus Plan, whether or not he meets all the participation guidelines set forth
in the 2019 Incentive Bonus Plan. The Company shall pay the Executive’s bonus in
March, 2020, in the amount that Executive would have been eligible to receive as
a full time employee on the date the bonus is actually paid.

(d)    COBRA. The Company shall pay the employee contribution for medical,
dental, and vision coverage for the Executive and his covered dependents (if
COBRA coverage is elected) through (i) December 31, 2020, (ii) until Executive
accepts employment with an employer that offers alternative health coverage, or
(iii) until Executive is otherwise no longer eligible for COBRA, whichever
occurs first.

(e)    Options and Restricted Stock. On the Separation Date, Executive’s
outstanding equity grants will be cancelled and forfeited, to the extent not
vested. Except as expressly provided herein, Executive’s rights under all equity
awards shall be governed by the applicable equity plan, notice of grant and
award agreement, except that Executive shall have until the close of business 90
calendar days after the Separation date to exercise any outstanding vested stock
options.

 

1



--------------------------------------------------------------------------------

(f)    Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

(g)    Sole Separation Benefit. Executive acknowledges and agrees that the
payments referenced in this Section 1 are not required, whether by agreement or
otherwise, and constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

2.    Full Payment. Executive acknowledges that the payments and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the separation thereof, other than reimbursement of expenses
incurred prior to the date hereof in the ordinary course of business in
accordance with the Company’s expense reimbursement policies.

3.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 3, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)    On behalf of Executive and Executive’s heirs and assigns, Executive
hereby releases and forever discharges the “Company Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Company Releasees, or any of them, by reason of any matter, cause,
or thing whatsoever from the beginning of time to the date hereof, including,
without limiting the generality of the foregoing, any Claims arising out of,
based upon, or relating in any manner to Executive’s Employment Agreement, hire,
employment, remuneration, equity grants, failure to grant to Executive equity to
which he claims he was entitled, or separation of the Executive’s employment by
the Company Releasees, or any of them, Claims arising under federal, state, or
local laws relating to employment, Claims of any kind that may be brought in any
court or administrative agency,

 

2



--------------------------------------------------------------------------------

including any Claims arising under the Age Discrimination in Employment Act
(“ADEA”), as amended, 29 U.S.C. § 621, et seq.; Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et
seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101 et seq. the Fair Labor Standards Act, 29
U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California Labor Code;
the employment and civil rights laws of California; Claims for breach of
contract; Claims arising in tort, including, without limitation, Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

(b)    Notwithstanding the generality of the foregoing, Executive does not
release Claims for indemnification under the Company’s Bylaws, California Labor
Code Section 2802 or any other applicable law, any director and officer policies
of insurance in effect as of the Separation Date; Claims under state worker’s
compensation or unemployment laws; Executive’s right to bring to the attention
of the Equal Employment Opportunity Commission or the California Department of
Fair Employment and Housing claims of discrimination, harassment or retaliation;
provided, however, that Executive does release Executive’s right to secure any
damages for alleged discriminatory treatment; and any other Claims that cannot
be released as a matter of law.

(c)    In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:

(i)    Executive has the right to consult with an attorney before signing this
Agreement;

(ii)    Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii)    Executive has seven (7) days after signing this Agreement to revoke it,
and Executive will not receive the Compensation and benefits provided by
Section 1 of this Agreement unless and until such seven (7) day period has
expired. If Executive wishes to revoke this Agreement, Executive must deliver
notice of Executive’s revocation in writing, by email, no later than 5:00 p.m.
on the 7th day following Executive’s execution of this Agreement to Colleen
Corey at colleen_corey@bio-rad.com.

(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

3



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

4.    Additional Covenants. Executive and the Company further agree as follows:

(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders or employees, whether
verbally or by non-verbal gesture or communication, either publicly or
privately. The Company agrees that the Company’s Board of Directors (“Board”),
its Chief Executive Officer and its Chief Operating Officer shall not disparage,
criticize or defame Executive, either publicly or privately. Nothing in this
Section 4(a) shall have application to any communication with any government
agency or any evidence or testimony required by any court, arbitrator or
government agency.

(b)    Non-Solicitation and Non-Interference with Vendors and Customers.
Executive agrees that for a period of 12 (twelve) months following execution of
the General Release, he shall not (without the prior written consent of the
Company) (i) solicit, directly or indirectly, personally or through others,
encourage, induce, attempt to induce, solicit or attempt to solicit (whether on
Executive’s own behalf or on behalf of any other person or entity) any vendor or
customer of the Company to adversely alter its business arrangements with the
Company, and/or (ii) interfere or in any way seek to negatively influence,
directly or indirectly, personally or through others, the Company’s relationship
or business with any vendor or customer of the Company.

(c)     Non-Solicitation and Non-Interference with Employees, Consultants and
Independent Contractors. Executive agrees that for a period of 12 (twelve)
months following execution of this General Release, he shall not (without the
prior written consent of the Company) (i) solicit, directly or indirectly,
personally or through others, encourage, induce, attempt to induce, solicit or
attempt to solicit (whether on Executive’s own behalf or on behalf of any other
person or entity) any employee, consultant or independent contractor of the
Company to leave his, her or its employment, consulting or independent
contractor relationship with the Company, and/or (ii) interfere or in any way
seek to negatively influence, directly or indirectly, personally or through
others, the Company’s relationship or business with any employee, consultant or
independent contractor of the Company. The foregoing will not prohibit
solicitation of employment where Executive can demonstrate by written records
that the employee, consultant or independent contractor first initiated contact
with Executive.

(d)    Transfer of Company Property. Executive represents and warrants that, on
or before the Separation Date, he left within his files and laptop turned over
to the Company all electronic or physical files, memoranda, records, and other
documents, and any other electronic, physical or personal property of the
Company which Executive had in his possession, custody or control.

 

4



--------------------------------------------------------------------------------

(e)    Executive’s Cooperation. After the Separation Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request (other than with respect to clause (iv) below, which Executive hereby
agrees to comply with beginning as of the Separation Date without any further
request by the Company), with respect to any (i) pending, contemplated or future
internal or governmental investigation or criminal, administrative, regulatory,
arbitral, or judicial proceeding in any jurisdiction involving matters within
the scope of Executive’s duties and responsibilities to the Company during his
employment with the Company, including, without limitation, Executive being
available to the Company upon reasonable notice and at reasonable times and
places for interviews, depositions, testimony and factual investigations,
appearing at the Company’s reasonable request to give testimony or interviews
without requiring service of a subpoena or other legal process, turning over to
the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment, and providing declarations as
requested. Furthermore, Executive agrees to be available at reasonable times and
upon reasonable notice to answer business related inquiries about Company
matters within his knowledge. Such cooperation shall be provided without
additional charge for a period of 12 (twelve) months following execution of the
General Release, and at a mutually agreeable rate after such time.

(f)    Board and Office Resignation. Contemporaneously with the execution of
this Agreement, Executive has executed and delivered to the Company a
resignation from all board and officer positions he holds in the Company and its
subsidiaries.

5.    Representations. Executive warrants and represents that (a) he has not
filed or authorized the filing of any complaints, charges or lawsuits against
the Company or any released party with any governmental agency or court, and
that if, unbeknownst to Executive, such a complaint, charge or lawsuit has been
filed on his behalf, he will immediately cause it to be withdrawn and dismissed,
(b) he has not made any claims or allegations related to sexual assault or
abuse, sexual harassment or sex discrimination, and that none of the payments
set forth in this Agreement are related to sexual abuse or sexual harassment,
(c) he has not engaged in and is not aware of any unlawful conduct related to
the business of Company; (d) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which Executive
is a party or any judgment, order or decree to which Executive is subject, and
(e) upon the execution and delivery of this Agreement by Executive, this
Agreement will be a valid and binding obligation of Executive, enforceable in
accordance with its terms (subject to the uncertainties of California law, the
enforceability exceptions and the discretion of a court or arbitrator in
granting equitable or legal relief). Executive further represents that (i) he
has reported all hours worked as of the date of this Agreement and has been paid
all compensation, wages, bonuses, commissions, and/or benefits to which he may
be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to him, except as provided in this Agreement, and (ii) he has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act or any similar state law.

6.    No Assignment. Executive warrants and represents that no portion of any of
the matters released herein, and no portion of any recovery or settlement to
which Executive might be entitled, has been assigned or transferred to any other
person, firm or corporation not a party to this Agreement, in any manner,
including by way of subrogation or operation of law or otherwise, other than in
connection with Executive’s death. If any claim,

 

5



--------------------------------------------------------------------------------

action, demand or suit should be made or instituted against the Company or any
other released party because of any unpermitted assignment, subrogation or
transfer by Executive, Executive agrees to indemnify and hold harmless the
aggrieved party against such claim, action, suit or demand, including necessary
expenses of investigation, attorneys’ fees and costs.

7.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.

8.    Agreement to Arbitrate. Any dispute, claim or controversy based on,
arising out of or relating to Executive’s employment or this Agreement shall be
settled by final and binding arbitration pursuant to the terms of the Agreement
to Arbitrate between Executive and Bio-Rad that Executive accepted on September
30. 2018.

9.    Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties with regard to the subject
matter hereof and the Confidentiality Agreement shall continue pursuant to its
terms and conditions. The Company and Executive acknowledge that the termination
of Executive’s employment with the Company was an involuntary separation from
service for the purposes of Section 409A of the Code, and the related Department
of Treasury regulations. Executive acknowledges that there are no other
agreements, written, oral or implied, and that he may not rely on any prior
negotiations, discussions, representations or agreements. This Agreement may be
modified only in writing, and such writing must be signed by Executive and the
Chief Executive Officer or Chief Operating Officer of the Company and recite
that it is intended to modify this Agreement. This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

(Signature page(s) follow)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this General Release to be duly
executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED:                     , 2020         DATED:                     , 2020    
   

 

 

John Hertia BIO-RAD LABORATORIES, INC.

By:  

 

Name:   Title:  

 

 

S-1



--------------------------------------------------------------------------------

Exhibit B to Exhibit 10.1

August 21, 2019

John Hertia’s Retirement

It is with sincere respect that I announce that John Hertia, Executive Vice
President and President of the Clinical Diagnostics Group, will be retiring from
Bio-Rad at the end of this year.

John’s career with Bio-Rad began in 1982 as an entry level Field Sales
Representative based in Tampa, Florida. After rising through the sales
organization ranks, John became our first Clinical Diagnostics Business
Development and Strategic Marketing Manager. He was instrumental in helping
shape our Pasteur Sanofi Diagnostics acquisition, a pivotal point in Bio-Rad’s
growth and development.

More recently, John provided operational management for both the Clinical
Diagnostics and Life Science groups. Prior to taking on his current role as
President of Clinical Diagnostics, John led Bio-Rad’s global ERP “Mariposa”
project, developing this expansive program from the ground up.

John will be missed. Throughout his career, he has embodied and exemplified
Bio-Rad’s culture of transparency and mutual respect. Although I have known John
a relatively brief time, I believe I may confidently state that all of Bio-Rad
wishes him the very best in his retirement. Naturally a role such as John’s will
be a key decision for the Company and we will move forward accordingly.

For now, please join me in congratulating John on his successful career, and
thanking him for his many years of service with Bio-Rad.

Andrew Last

EVP, Chief Operating Officer